Citation Nr: 0213300	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  01-09 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2002) for residuals of a right heel fracture.


REPRESENTATION

Appellant represented by:	Oregon Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran and an acquaintance


ATTORNEY FOR THE BOARD

  Author  A. C. Mackenzie, Counsel 


INTRODUCTION

The veteran served on active duty from February 1965 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.

The Board is aware that, during his June 2002 VA Travel 
Board hearing, the veteran raised the issue of entitlement 
to a nonservice-connected VA pension.  However, his claim 
for this benefit was subsequently granted in an August 2002 
rating decision.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran did not incur additional right heel 
disability as a result of negligence or fault on the part of 
VA treatment providers.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for residuals of a right heel fracture 
have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.358 (2001); 66 Fed. 
Reg. 45630-45632 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claim, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Specifically, 
the RO has obtained records corresponding to medical 
treatment reported by the veteran and has afforded him a VA 
examination and several medical opinions, based on a claims 
file review, addressing his claimed disorder.  The RO 
attempted to retrieve records of reported treatment from a 
private hospital, but, in a March 2000 letter, this facility 
notified the RO that no records of the veteran were 
available.  There is no indication of additional relevant 
medical evidence that has not been obtained by the RO to 
date.

The VA's duty to notify the veteran of the evidence 
necessary to substantiate his claim has also been met, as 
the RO informed him of the need for such evidence in the 
September 2001 Statement of the Case.  See 38 U.S.C.A. 
§ 5103 (West 1991 & Supp. 2002).   This issuance, which 
includes a summary of the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A, also contains a specific 
explanation of the type of evidence necessary to 
substantiate the veteran's claim, as well as which portion 
of that evidence (if any) was to be provided by him and 
which portion the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.358 (2001).  38 U.S.C.A. § 1151 was substantially 
revised several years ago, and the amended statute indicates 
that a showing of negligence or fault is necessary for 
entitlement to compensation for claims filed on or after 
October 1, 1997, as here.  But see generally Brown v. 
Gardner, 513 U.S. 115 (1994) (for claims filed prior to 
October 1, 1997, a claimant is not required to show fault or 
negligence in medical treatment); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the 
disease or injury upon which the claim for compensation is 
based will be compared with the subsequent physical 
condition resulting from the disease or injury.  38 C.F.R. 
§ 3.358(b)(1) (2001).  Compensation will not be payable for 
the continuance or natural progress of diseases or injuries 
for which the hospitalization or treatment was authorized.  
38 C.F.R. § 3.358(b)(2) (2001).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease 
or injury suffered as the result of hospitalization or 
medical treatment and not merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1) (2001).  The mere fact of 
aggravation alone will not suffice to make the disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease 
or injury suffered as the result of training, 
hospitalization, an examination, or medical or surgical 
treatment.  38 C.F.R. § 3.358(c)(2) (2001).  Second, 
compensation is not payable for the necessary consequences 
of medical or surgical treatment properly administered with 
the express or implied consent of the veteran.  "Necessary 
consequences" are those which are certain to result from, 
or were intended to result from, the examination or 
treatment administered.  38 C.F.R. § 3.358(c)(3) (2001).

In this case, the veteran, in a July 1999 claim and during 
his June 2002 hearing, has reported that he was treated at a 
VA facility in May 1999 after injuring his right foot.  He 
stated that x-rays were taken of his right foot at a VA 
facility and that a fracture was revealed.  He was told by 
the treating doctor to stay off of his foot for five to 
seven days.  However, the veteran has asserted that his foot 
symptomatology subsequently worsened and that a repeat visit 
to a VA facility in June 1999 included a computed tomography 
scan and repeat x-rays that revealed two fractures.  It is 
the contention of the veteran that the first VA doctor 
misdiagnosed his injury and that this misdiagnosis resulted 
in additional disability. 

The Board has reviewed the relevant VA medical records from 
May and June of 1999, and these records confirm treatment on 
multiple occasions for right heel symptomatology.  However, 
it appears that the second series of radiological studies of 
the right foot revealed a fracture of the calcaneus 
extending from the exterior-superior aspect to the interior-
inferior aspect, with no evidence indicating multiple 
fractures.  The records from June 1999 contain no opinion as 
to the quality of the care that the veteran received during 
his initial treatment in May 1999.

In April 2000, the veteran's medical records were reviewed 
by a VA doctor for the purposes of an opinion.  This doctor 
acknowledged that the second series of x-rays of the 
veteran's right foot revealed a more severe fracture than 
had been diagnosed in May 1999.  However, this doctor 
further noted that "[t]he treatment was in every way 
correct for this fracture" and that there was no basis for 
considering a surgical procedure.  The doctor acknowledged 
that the fact that the veteran was homeless added a degree 
of difficulty in treating his fracture, but the treatment he 
received from the VA facility was "appropriate."  

A further review of the veteran's claims file was conducted 
by a VA doctor in November 2000.  This doctor indicated his 
agreement with the April 2000 opinion and further noted that 
calcaneal fractures are often painful for months or even 
years and that no surgery was indicated at the time of the 
fracture.  While this doctor also made the comment that "I 
personally do not think this should be a non-service-
connected [sic] disability," this comment was made in 
conjunction with the veteran's separate claim of entitlement 
to a nonservice-connected VA pension.

The veteran's history of a right heel fracture was also 
noted during a May 2002 VA heart examination.  However, this 
examiner commented only upon the severity of this disability 
and did not address its etiology.

In this case, there is simply no competent medical evidence 
of record showing that the veteran incurred additional 
disability as a result of negligence or fault on the part of 
the VA treatment providers who treated his right heel 
fracture.  Indeed, the medical opinions from April and 
November of 2000 substantially rebut this contention, and 
the Board notes that these opinions were based on a review 
of the records of the allegedly inadequate VA treatment 
cited by the veteran.

The only other evidence of record in support of the 
veteran's claim is his own lay opinion, described above.  
However, the Board notes that the veteran has not been shown 
to possess the requisite credentials, training, or other 
expertise needed to render a competent opinion as to medical 
causation.  As such, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 
201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Overall, the Board has considered all of the evidence of 
record but concludes that the preponderance of this evidence 
is against the conclusion that the veteran incurred 
additional right heel disability as a result of negligence 
or fault on the part of VA treatment providers.  Therefore, 
the claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2002) for residuals of a right 
heel fracture must be denied.  In reaching this conclusion, 
the Board acknowledges that the VA is statutorily required 
to resolve the benefit of the doubt in favor of the veteran 
when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  However, that doctrine is not applicable in this 
case because the preponderance of the evidence is against 
the veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
2002). 
 

ORDER

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2002) for residuals of a right 
heel fracture is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

